
	

113 HR 848 IH: Armed Prohibited Persons Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Thompson of
			 California (for himself and Ms.
			 Speier) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to make grants to States
		  to develop systems to retrieve firearms from armed prohibited
		  persons.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Prohibited Persons Act of
			 2013.
		2.Grants
			 authorizedThe Attorney
			 General may make grants to States to develop and operate systems to retrieve
			 firearms from armed prohibited persons.
		3.ApplicationsA State seeking a grant under this Act shall
			 submit an application to the Attorney General at such time and containing such
			 information as the Attorney General may reasonably require, including
			 assurances that—
			(1)any system that
			 the State operates will provide an armed prohibited person with a reasonable
			 opportunity to lawfully dispose of such person’s firearm before the State takes
			 any action to retrieve such a firearm;
			(2)the State will contribute pertinent
			 information to the national instant criminal background check system
			 established under section 103(b) of the Brady Handgun Violence Prevention Act
			 (18 U.S.C. 922 note); and
			(3)the State has a
			 plan for the continued operation and maintenance of the system or proposed
			 system to retrieve firearms from armed prohibited persons.
			4.DefinitionsIn this Act:
			(1)The term armed prohibited
			 person means a person—
				(A)who possesses a firearm;
				(B)who lawfully
			 purchased such firearm in accordance with all applicable Federal and State law;
			 and
				(C)whose possession of such firearm, because
			 of an act or ommission committed by such person, became unlawful under
			 applicable Federal and State law (including section 922(g) of title 18, United
			 States Code).
				(2)The term
			 firearm has the meaning given the term in section 921(a)(3) of
			 title 18, United States Code.
			(3)The term
			 State means each of the several States, the District of Columbia,
			 and each commonwealth, territory, or possession of the United States.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for fiscal years 2014 through 2018.
		
